      CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Lisa Brabbit, as Trustee for the next of kin of
Richard Bild,                                         Case No. 19-cv-3062 (DWF/ECW)

                       Plaintiff,
                                                           STIPULATION FOR
v.                                                        PROTECTIVE ORDER

Frank Capra, et al.,

                       Defendants.




         The parties, by and through their respective undersigned counsel, hereby

STIPULATE that the Court may enter the following Protective Order:

1.       As used in this Protective Order, these terms have the following meanings:

               “Attorneys” means counsel of record;

               “Confidential” documents are documents designated pursuant to paragraph

               2;

               “Documents” are all materials within the scope of Fed. R. Civ. P. 34;

               “Outside Vendors” means messenger, copy, coding, and other clerical-

               services vendors not employed by a party or its Attorneys; and

               “Written Assurance” means an executed document in the form attached as

               Exhibit A.




90687573.1
      CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 2 of 10




         2.   A party may designate a document “Confidential,” to protect confidential

or proprietary information, by conspicuously marking each page with the word

“Confidential.”

         3.   The production of documents designated as Confidential shall be on the

following terms and conditions:

              (a)   All depositions or portions of depositions taken in this action that

                    contain confidential information may be designated “Confidential”

                    and thereby obtain the protections accorded other “Confidential”

                    documents. Confidentiality designations for depositions shall be

                    made either on the record or by written notice to the other party

                    within 10 days of receipt of the transcript. Unless otherwise agreed,

                    depositions shall be treated as “Confidential” during the 10-day

                    period following receipt of the transcript. The deposition of any

                    witness (or any portion of such deposition) that encompasses

                    confidential information shall be taken only in the presence of

                    persons who are qualified to have access to such information.

              (b)   “Confidential” materials (including portions of deposition transcripts

                    that are designated as “Confidential”) or information derived

                    therefrom may be disclosed or made available by counsel for the

                    parties only to “Qualified Persons” as defined herein. “Qualified

                    Persons” are:




90687573.1                                 2
      CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 3 of 10




                           i.     the Court and its staff (subject to the provisions of
                                  subparagraphs (d) and (e) hereof);

                           ii.    counsel and the parties to the action, their law firms
                                  and their outside vendors;

                           iii.   persons shown on the face of the document to have
                                  authored or received it.

                           iv.    court reporters employed in connection with any
                                  deposition in the action;

                           v.     adjusters and appropriate representatives of
                                  Washington County and the Minnesota Counties
                                  Intergovernmental Trust;

                           vi.    outside independent persons (i.e., persons not currently
                                  or formerly employed by, consulting with, or
                                  otherwise associated with any party) who are retained
                                  by a party or its Attorneys to provide assistance as
                                  mock jurors or focus group members or the like, or to
                                  furnish technical or expert services, and/or to give
                                  testimony in this action.

                           vii.   In regard to the materials set forth above, any other
                                  person agreed to in writing by counsel for the parties
                                  to the action.

             (c)    “Confidential” materials or information derived therefrom shall not

                    be disclosed by any “Qualified Person” to any other person or

                    persons, except as provided in subparagraphs (b), (d) and (e) hereof.

             (d)    The filing of documents under seal shall be governed by the

                    procedures set forth in LR 5.6.

              (e)   Nothing contained in this Protective Order shall preclude a party

                    from showing any “Confidential” materials or disclosing information

                    derived therefrom to any actual or potential non-party witness at


90687573.1                                 3
      CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 4 of 10




                     either prior to a deposition or trial or during a deposition or a trial,

                     provided that:

                              i.     If such disclosure is at a deposition, only “Qualified
                                     Persons” may be present, except for counsel for the
                                     witness;

                              ii.    The actual or potential witness may not be given a
                                     copy of any “Confidential” materials to take with him
                                     or her; and

                              iii.   The actual or potential witness shall be provided a
                                     copy of this Protective Order and advised that it is
                                     applicable to him or her. Such actual or potential non-
                                     party witness and his or her attorney shall be bound by
                                     this Protective Order requiring that “Confidential”
                                     materials be held in confidence, and shall not disclose
                                     the “Confidential” materials nor any information
                                     derived from them to anyone who is not a “Qualified
                                     Person” within the meaning of this Protective Order.

         4.   Third parties producing documents in the course of this action may also

designate documents as “Confidential,” subject to the same protections and constraints as

the parties to the action. A copy of this Protective Order shall be served along with any

subpoena served in connection with this action. All documents produced by such third

parties shall be treated as “Confidential” for a period of 15 days from the date of their

production, and during that period any party may designate such documents as

“Confidential” pursuant to the terms of this Protective Order.

         5.   Each person appropriately designated pursuant to paragraphs 3(b)(vi) and

3(b)(vii) to receive Confidential information shall execute a “Written Assurance” in the

form attached as Exhibit A.




90687573.1                                    4
      CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 5 of 10




         6.   Any party or non-party who inadvertently fails to identify documents as

“Confidential” shall, promptly upon discovery of its oversight, provide written notice of

the error and substitute appropriately-designated documents. If the party provides such

notice and description, the privilege and protection is not waived. Any party receiving

such improperly-designated documents shall retrieve such documents from persons not

entitled to receive those documents and, upon receipt of the substitute documents, shall

return or destroy the improperly-designated documents and shall comply with Fed. R.

Civ. P. 26(b)(5)(B). Any party who discovers that it may have received an inadvertently

disclosed or produced protected document must promptly notify the disclosing or

producing party or non-party.

         7.   Any party may request a change in the designation of any information

designated “Confidential”. Any such document shall be treated as designated until the

change is completed. If the requested change in designation is not agreed to, the party

seeking the change may move the Court for appropriate relief, providing notice to any

third party whose designation of produced documents as “Confidential” in the action may

be affected. The party asserting that the material is Confidential shall have the burden of

proving that the information in question is within the scope of protection afforded by Fed.

R. Civ. P. 26(c).

         8.   Nothing herein shall be construed to effect in any way any parties’ rights to

object to the admissibility of any document, testimony, or other evidence at trial or any

other proceeding relating to this matter.




90687573.1                                  5
      CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 6 of 10




         9.    If a party receives a subpoena or other court process that arguably calls for

the production of “Confidential” materials, they shall provide all other parties’ counsel at

least 10 days notice before producing any such “Confidential” materials.

         10.   The “Confidential” materials produced in accordance with this Protective

Order shall not be given, conveyed or otherwise transmitted to any member of the

broadcast or print media. The parties shall not disclose any of the information contained

in the “Confidential” material to any member of the broadcast or print media or their

agents.

         11.   Any party may apply to the Court for a modification of this Protective

Order, and nothing in this Protective Order shall be construed to prevent a party from

seeking such further provisions enhancing or limiting confidentiality as may be

appropriate.

         12.   The designation of any document, information, or thing as “Confidential”

under this Protective Order is for purposes of this Protective Order only, and shall not be

used for the purpose of interpretation or other legal or substantive issues raised in this

litigation apart from the application of this Order. No action taken in accordance with

this Protective Order shall be construed as a waiver of any claim or defense in the action

or of any position as to discoverability or admissibility of evidence.

         13.   This Protective Order does not in any way prevent the disclosure of public

data as defined in Minn. Stat. § 13.43 or Minn. Stat. § 13.82.

         14.   All persons who have seen or possessed the “Confidential” information

shall remain under continuing duty not to reveal any of said “Confidential” information


90687573.1                                    6
      CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 7 of 10




to any person or entity who is not qualified to receive it pursuant to the provisions hereof,

and not to use such information except in connection with this litigation.

         15.   (a)    Each    party   must    make   reasonable    efforts    to   protect   the

confidentiality of any confidential document disclosed or produced to that party.

         (b)   A party who learns of a breach of confidentiality must promptly notify the

disclosing or producing party of the scope and nature of that breach and make reasonable

efforts to remedy the breach.

         16.   (a)    Within 60 days after the termination of this action (including any

appeals), each party must:

         (1)   return or destroy all confidential documents; and

         (2)   notify the disclosing or producing party that it has returned or destroyed all

confidential documents within the 60-day period.

         (b)   Notwithstanding paragraph 16(a), each attorney may retain a copy of any

confidential document submitted to the Court or any correspondence quoting material

from the confidential document.

         17.   The obligations imposed by this Protective Order shall survive the

termination of this action.

         18.   All prior consistent orders remain in full force and effect.


Dated: June 2, 2020                          ROBINS KAPLAN LLP

                                             s/Andrew J. Noel
                                             Robert Bennett, #6713
                                             Andrew J. Noel, #322118
                                             Kathryn H. Bennett, #0392087


90687573.1                                     7
      CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 8 of 10




                                    Marc E. Betinsky, #0388414
                                    800 LaSalle Ave, Suite 2800
                                    Minneapolis, MN 55402
                                    Telephone: 612-349-8500
                                    rbennett@robinskaplan.com
                                    anoel@robinskaplan.com
                                    kbennett@robinskaplan.com
                                    mbetinsky@robinskaplan.com

                                    AND

                                    SIEBEN CAREY

                                    s/Jeffrey M. Montpetit
                                    Jeffrey M. Montpetit, #291249
                                    901 Marquette Avenue #500
                                    Minneapolis, MN 55402
                                    Telephone: 612-333-4500
                                    jeffrey.montpetit@knowyourrights.com

                                    ATTORNEYS FOR PLAINTIFF



Dated: June 2, 2020                 IVERSON REUVERS CONDON

                                    s/Stephanie A. Angolkar
                                    Jason M. Hiveley, #0311546
                                    Stephanie A. Angolkar, #388336
                                    Andrew A. Wolf, #398589
                                    9321 Ensign Avenue South
                                    Bloomington, MN 55438
                                    Telephone: 952-548-7200
                                    jasonh@irc-law.com
                                    stephanie@irc-law.com
                                    andrew@irc-law.com

                                    ATTORNEYS FOR DEFENDANTS




90687573.1                            8
        CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 9 of 10




                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Lisa Brabbit, as Trustee for the next of kin of
Richard Bild,                                       Case No. 19-cv-3062 (DWF/ECW)

                       Plaintiff,

v.                                                             EXHIBIT A

Frank Capra, et al.,

                       Defendants.




         _________________________________________________________                declares

that:        I reside at _______________________________________ in the City of

________________, County of ________________, State of ________________. My

telephone number is __________________________________. I am currently employed

by ___________________________, located at _______________________________,

and my current job title is ________________________________________________.

         I have read and I understand the terms of the Protective Order dated

________________, filed in Case No. 19-cv-3062 pending in the United States District

Court for the District of Minnesota. I agree to comply with and be bound by the

provisions of the Protective Order. I understand that any violation of the Protective Order

may subject me to sanctions by the Court.




90687573.1
     CASE 0:19-cv-03062-DWF-ECW Document 12 Filed 06/02/20 Page 10 of 10




         I shall not divulge any documents, or copies of documents, designated

“Confidential” obtained pursuant to such Protective Order, or the contents of such

documents, to any person other than those specifically authorized by the Protective

Order. I shall not copy or use such documents except for the purposes of this action and

pursuant to the terms of the Protective Order.

         As soon as practical, but no later than 30 days after final termination of this action,

I shall return to the attorney from whom I have received them, any documents in my

possession designated “Confidential”, and all copies, excerpts, summaries, notes, digests,

abstracts, and indices relating to such documents.

         I submit myself to the jurisdiction of the United States District Court for the

District of Minnesota for the purpose of enforcing or otherwise providing relief relating

to the Protective Order.



Executed on ______________________                  _________________________
(Date)                                                    (Signature)




                                                2
90687573.1
